            Case 1:16-cv-01212-DAD-GSA Document 64 Filed 01/22/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JEREMY JONES,                               1:16-cv-01212-DAD-GSA-PC
12                  Plaintiff,                   ORDER FOR CALIFORNIA DEPARTMENT
                                                 OF CORRECTIONS AND REHABILITATION
13         vs.                                   TO SHOW CAUSE WHY SANCTIONS
                                                 SHOULD NOT BE IMPOSED FOR FAILURE
14   ARNETTE, et al.,                            TO COMPLY WITH THE COURT’S JUNE 8,
                                                 2020 ORDER
15                Defendants.
16

17           Jeremy Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act
19   (ADA), 42 U.S.C. § 12132.
20           On June 8, 2020, the Court found that service of the Second Amended Complaint was
21   appropriate as to Defendants Arnette, Flores, Lopez, Zamora, Vasquez, Gonzalez, and Keener
22   for violation of the Eighth Amendment, Fourteenth Amendment and ADA. Electronic service
23   was ordered which directed the California Department of Corrections and Rehabilitation (CDCR)
24   “no later than 40 days” after service of the Court’s order to “file with the Court the ‘CDCR Notice
25   of E-Service Waiver’ advising the Court which defendant(s) . . . will be waiving service of
26   process without the need for personal service by the United States Marshal.” (ECF No. 48, Order
27   at 3:26 – 4: 1.)
28


                                                     1
           Case 1:16-cv-01212-DAD-GSA Document 64 Filed 01/22/21 Page 2 of 2



 1          CDCR has returned Notices of E-Service Waiver for Defendants Gonzalez, Flores,
 2   Arnette, and Keener, and these four Defendants have filed on October 30, 2020, an Answer to
 3   the complaint. (ECF Nos. 53, 54, 57.) However, CDCR has not returned Notices for Defendants
 4   Lopez, Zamora, or Vasquez, and the forty-day time period has expired.
 5          Accordingly, it is HEREBY ORDERED that within twenty (20) days of the date of
 6   service of this order, CDCR shall show cause why sanctions should not be imposed for failure to
 7   comply with the Court’s June 6, 2020, order.
 8          The Clerk of Court shall serve a copy of this order by email on (1) the CDCR and (2)
 9   Monica Anderson, Senior Assistant Attorney General.
10
     IT IS SO ORDERED.
11

12      Dated:    January 22, 2021                             /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
